 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    THERON KENNETH HOLSTON,                             No. 2:18-cv-3180 CKD P
12                        Plaintiff,
13            v.                                          ORDER
14    NICHOLAS PETRINOVICH, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner, is proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983.

19           By an order filed May 30, 2019, this court ordered plaintiff to complete and return to the

20   court, within thirty days, the USM-285 forms and copies of his complaint which are required to

21   effect service on the defendants. On June 10, 2019, plaintiff submitted the USM-285 forms and

22   summons but failed to file the copies.

23           Accordingly, IT IS HEREBY ORDERED that:

24           1. The Clerk of the Court is directed to return the copy of the complaint submitted by

25   plaintiff on December 10, 2018; and

26   /////

27   /////

28   /////
                                                         1
 1           2. Within thirty days, plaintiff shall submit to the court the three copies of the complaint

 2   required to effect service. Failure to return the copies within the specified time period will result

 3   in a recommendation that this action be dismissed.

 4   Dated: June 14, 2019
                                                       _____________________________________
 5
                                                       CAROLYN K. DELANEY
 6                                                     UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12   12/hols3180.8f

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
